DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             JOHN PACCHIANA,
                                Appellant,

                                         v.

                            STATE OF FLORIDA,
                                 Appellee.

                                  No. 4D15-3340

                                  [April 15, 2020]

  Appeal from the Circuit Court for the Seventeenth Judicial Circuit, Broward
County; Jeffrey R. Levenson, Judge; L.T. Case No. 08-3720CF10C.

   Fred Haddad of Haddad & Navarro, PLLC, Fort Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale Surber,
Assistant Attorney General, West Palm Beach, for appellee.

         ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

    On January 9, 2020, the Supreme Court of Florida quashed our decision in
Pacchiana v. State, 240 So. 3d 803 (Fla. 4th DCA 2018), and remanded the case
for further proceedings consistent with its opinion. State v. Pacchiana, 289 So.
3d 857 (Fla. 2020). In accordance with the supreme court’s decision, we affirm
the defendant’s conviction and sentence.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                              *          *           *

No motion for rehearing will be accepted.